Case: 1:20-cr-00109-CAB Doc #: 275 Filed: 06/09/21 1 of 1. PageID #: 1461




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



UNITED STATES OF AMERICA,                )      CASE NO. 1:20cr109-2
                                         )
                                         )
                      Plaintiff,         )      JUDGE CHRISTOPHER A. BOYKO
                                         )
              Vs.                        )
                                         )
ULISES PERPULY,                          )      ORDER ADOPTING
                                         )      REPORT AND RECOMMENDATION
                                         )      OF MAGISTRATE JUDGE
                                         )
                    Defendant.           )


      The above Defendant, accompanied by counsel, proffered a plea of guilty

before Magistrate Judge Jonathan D. Greenberg, to a charge in the Superseding

Indictment. The Court finds that the Defendant’s proffer of guilt was made under oath

knowingly, intelligently and voluntarily and that all requirements imposed by the United

States Constitution and Fed.R.Crim.P. 11 are satisfied. THEREFORE, the Court adopts

the Report and Recommendation of Magistrate Judge Jonathan D. Greenberg,

approves the Plea Agreement, accepts the Defendant’s offer of guilt and finds the

Defendant guilty as charged in the Superseding Indictment.

      The signed Plea Agreement shall be filed as of the date of this Order.

      IT IS SO ORDERED.


                                                s/ Christopher A. Boyko
                                                CHRISTOPHER A. BOYKO
                                                Senior United States District Judge
Dated: June 9, 2021
